UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) xQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 OR oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 1-6651 HILL-ROM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Indiana 35-1160484 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1069 State Route 46 East Batesville, Indiana 47006-8835 (Address of principal executive offices) (Zip Code) (812) 934-7777 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Ö No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer RAccelerated filer £Non-accelerated filer £Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No Ö Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, without par value – 58,668,441 shares as of July 18, 2013. HILL-ROM HOLDINGS, INC. INDEX TO FORM 10-Q Page PART I - FINANCIAL INFORMATION Item 1 - Financial Statements 3 Condensed Consolidated Statements of Income (Unaudited) for the Quarterly and Year to Date Periods Ended June 30, 2013 and 2012 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) for the Quarterly and Year to Date Periods Ended June 30, 2013 and 2012 4 Condensed Consolidated Balance Sheets (Unaudited) at June 30, 2013 and September 30, 2012 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the Year to Date Periods Ended June 30, 2013 and 2012 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 - Quantitative and Qualitative Disclosures About Market Risks 25 Item 4 - Controls and Procedures 26 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 26 Item 1A - Risk Factors 26 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 6 - Exhibits 27 SIGNATURES 28 2 PART I – FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (Dollars in millions except per share data) Quarterly Period Ended June 30 Year To Date Period Ended June 30 Net Revenues Capital sales $ Rental revenues Total revenues Cost of Revenues Cost of goods sold Rental expenses Total cost of revenues Gross Profit Research and development expenses Selling and administrative expenses Impairment of other intangibles - - - Special charges (Note 8) Operating Profit Interest expense ) Investment income and other, net - ) Income Before Income Taxes Income tax expense (Note 9) Net Income $ Net Income per Common Share - Basic $ Net Income per Common Share - Diluted $ Dividends per Common Share $ Average Common Shares Outstanding - Basic (thousands) (Note 10) Average Common Shares Outstanding - Diluted (thousands) (Note 10) See Notes to Condensed Consolidated Financial Statements 3 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Unaudited) (Dollars in millions) Quarterly Period Ended June 30 Year To Date Period Ended June 30 Net income $ Other comprehensive income (loss): Available-for-sale securities and currency hedges, net of tax of $0.0 - million and ($0.2) million for the quarterly periods, and ($0.2) million and ($0.3) million for the year to date periods, respectively Foreign currency translation adjustment, net of tax of $0.0 million ) and $1.5 million for the quarterly periods, and ($0.1) million and $1.7 million for the year to date periods, respectively Items not yet recognized as a component of net periodic pension - - - ) and postretirement healthcare costs, net of tax of $0.0 million for all periods Total other comprehensive income (loss) Total comprehensive income $ See Notes to Condensed Consolidated Financial Statements 4 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) (Dollars in millions) June 30, 2013 September 30, 2012 ASSETS Current Assets Cash and cash equivalents $ $ Trade accounts receivable, net of allowances (Note 2) Inventories (Note 2) Deferred income taxes (Notes 1 and 9) Other current assets Total current assets Property, plant and equipment, net (Note 2) Investments and investment securities (Notes 1 and 7) Goodwill (Note 4) Software and other intangible assets, net (Notes 2 and 4) Deferred income taxes (Notes 1 and 9) Other assets Total Assets $ $ LIABILITIES Current Liabilities Trade accounts payable $ $ Short-term borrowings (Note 5) Accrued compensation Accrued product warranties (Note 12) Other current liabilities Total current liabilities Long-term debt (Note 5) Accrued pension and postretirement benefits (Note 6) Deferred income taxes (Notes 1 and 9) Other long-term liabilities Total Liabilities Commitments and Contingencies (Note 14) SHAREHOLDERS' EQUITY Common Stock (Note 2) Additional paid-in-capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (Note 2) ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See Notes to Condensed Consolidated Financial Statements 5 Hill-Rom Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) (Dollars in millions) Year to Date Period Ended June 30 Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization Provision for deferred income taxes ) ) Loss on disposal of property, equipment leased to others, intangible assets and impairments Stock compensation Excess tax benefits from employee stock plans ) ) Change in working capital excluding cash, current investments, current debt, acquisitions and dispositions: Trade accounts receivable Inventories ) Other current assets ) Trade accounts payable ) ) Accrued expenses and other liabilities ) ) Other, net ) ) Net cash provided by operating activities Investing Activities Capital expenditures and purchase of intangibles ) ) Proceeds on sale of property and equipment leased to others Payment for acquisition of businesses, net of cash acquired ) ) Proceeds on investment sales and maturities - Net cash used in investing activities ) ) Financing Activities Net change in short-term debt ) ) Net change in revolver ) - Payment of long-term debt ) ) Purchase of noncontrolling interest ) ) Payment of cash dividends ) ) Proceeds on exercise of options Proceeds from stock issuance Excess tax benefits from employee stock plans Treasury stock acquired ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash ) Net Cash Flows ) Cash and Cash Equivalents: At beginning of period At end of period $ $ See Notes to Condensed Consolidated Financial Statements 6 Hill-Rom Holdings, Inc. and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) (Dollars in millions except per share data) 1.Summary of Significant Accounting Policies Basis of Presentation and Principles of Consolidation Unless the context otherwise requires, the terms “Hill-Rom,” “we,” “our” and “us” refer to Hill-Rom Holdings, Inc. and our wholly-owned subsidiaries.The unaudited Condensed Consolidated Financial Statements appearing in this Quarterly Report on Form 10-Q should be read in conjunction with the audited Consolidated Financial Statements and notes thereto included in our latest Annual Report on Form 10-K for the fiscal year ended September 30, 2012 (“2012 Form 10-K”) as filed with the United States (“U.S.”) Securities and Exchange Commission.The September 30, 2012 Condensed Consolidated Balance Sheet was derived from audited Consolidated Financial Statements, but does not include all disclosures required by accounting principles generally accepted in the U.S.In the opinion of management, the Condensed Consolidated Financial Statements herein include all adjustments, consisting only of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the interim periods presented.Quarterly results are not necessarily indicative of annual results. The Condensed Consolidated Financial Statements include the accounts of Hill-Rom and its wholly-owned subsidiaries.Intercompany accounts and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the U.S. requires our management to make estimates and assumptions that affect the reported amounts of certain assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the period.Actual results could differ from those estimates.Examples of such estimates include our accounts receivable reserves (Note 2), accrued warranties (Note 12), investments (Note 7), income taxes (Notes 1 and 9) and commitments and contingencies (Note 14), among others. Investment Securities At June 30, 2013, investment securities consisted primarily of AAA rated student loan auction rate securities (“ARS”).These securities are generally insured through the U.S. government’s Federal Family Education Loan Program, to the extent the borrowers meet certain prescribed criteria in their underlying lending practices.These securities are classified as available-for-sale and changes in their fair value are recorded in Accumulated Other Comprehensive Loss (“AOCL”). We regularly evaluate all investments classified as available-for-sale for possible impairment based on current economic conditions, credit loss experience and other criteria.The evaluation of investments for impairment requires significant judgments to be made including (i) the identification of potentially impaired securities; (ii) the determination of their estimated fair value; (iii) the assessment of whether any decline in estimated fair value is other-than-temporary; and (iv) the likelihood of selling before recovery.If there is a decline in a security’s net realizable value that is other-than-temporary and we are not likely to sell before recovery, the decline is separated into the amount of impairment related to credit loss and the amount of impairment related to all other factors.The decline related to the credit loss is recognized in earnings, while the decline related to all other factors is recognized in AOCL. See Note 7 for further details on our fair value measurements. Taxes Collected from Customers and Remitted to Governmental Units Taxes assessed by a governmental authority that are directly imposed on a revenue producing transaction between us and our customers, including but not limited to sales taxes, use taxes and value added taxes, are accounted for on a net (excluded from revenues and costs) basis. 7 Income Taxes We and our eligible domestic subsidiaries file a consolidated U.S. income tax return. Foreign operations file income tax returns in a number of jurisdictions. Deferred income taxes are computed using an asset and liability approach to reflect the net tax effects of temporary differences between the financial reporting carrying amounts of assets and liabilities and the corresponding income tax amounts. We have a variety of deferred tax assets in numerous tax jurisdictions. These deferred tax assets are subject to periodic assessment as to recoverability and if it is determined that it is more likely than not that the benefits will not be realized, valuation allowances are recognized. In evaluating whether it is more likely than not that we would recover these deferred tax assets, future taxable income, the reversal of existing temporary differences and tax planning strategies are considered. As of June 30, 2013, we had $8.2 million of valuation allowances on deferred tax assets, on a tax-effected basis, primarily related to foreign operating loss carryforwards and other tax attributes. We believe that our estimates for the valuation allowances recorded against deferred tax assets are appropriate based on current facts and circumstances. We account for uncertain income tax positions using a threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The difference between the tax benefit recognized in the financial statements for an uncertain income tax position and the tax benefit claimed in the tax return is referred to as an unrecognized tax benefit. Recently Issued Accounting Standards There have been no significant changes to our assessment of the impact of recently issued accounting standards included in Note 1 of Notes to Consolidated Financial Statements in our 2012 Form 10-K except as noted below: In June 2011, the Financial Accounting Stands Board (“FASB”) issued an amendment to the authoritative guidance on comprehensive income.The amendment eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity or include the components in the Notes to our Condensed Consolidated Financial Statements and instead requires the presentation of comprehensive income in either (1) a continuous statement of comprehensive income or (2) two separate but consecutive statements.We adopted the new requirement in the first quarter of fiscal 2013 resulting in the presentation of a separate statement for the Condensed Consolidated Statements of Comprehensive Income. In December 2011, the FASB issued a standard increasing disclosure about offsetting assets and liabilities.For financial instruments and derivative instruments, the standard requires disclosure of the gross amounts of recognized assets and liabilities, the amounts offset on the balance sheet, and the amounts subject to the offsetting requirements but not offset on the balance sheet. In January 2013, the FASB issued updated guidance which clarified that the 2011 amendment to the balance sheet offsetting standard does not cover transactions that are not considered part of the guidance for derivatives and hedge accounting. The standard is effective for fiscal 2014 and is to be applied retrospectively. The adoption of this standard is not expected to have a significant impact on our Consolidated Financial Statements. In February 2013, an accounting standards update was issued that amends the reporting of amounts reclassified out of accumulated other comprehensive income. This standard does not change the current requirements for reporting net income or other comprehensive income in the financial statements. However, the guidance requires an entity to provide information about the amounts reclassified out of accumulated other comprehensive income by component, either on the face of the financial statement where net income is presented or in the notes to the financial statements. The standard is effective for fiscal 2014 and is to be applied prospectively. The adoption of this standard is not expected to have a significant impact on our Consolidated Financial Statements. 8 2.Supplementary Balance Sheet Information June 30, 2013 September 30, 2012 Allowance for possible losses and discounts on trade receivables $ $ Inventories: Finished products $ $ Raw materials and work in process Total inventory $ $ Accumulated depreciation of property, plant and equipment $ $ Accumulated amortization of software and other intangible assets $ $ Preferred stock, without par value: Shares authorized Shares issued None None Common stock, without par value: Shares authorized Shares issued Shares outstanding Treasury shares 3.Acquisitions Aspen Surgical On July 23, 2012, we completed a stock purchase agreement with the stockholders and optionholders of Aspen Surgical Products Holding, Inc. (“Aspen Surgical”) to acquire the entire equity interest in Aspen Surgical.The purchase price for Aspen Surgical was $402.2 million ($399.8 million net of cash acquired).We funded the transaction with a combination of cash on hand and borrowings under the revolving credit facility.The results of Aspen Surgical are included in the Condensed Consolidated Financial Statements since the date of acquisition. During the first, second, and third quarters of 2013, we made certain adjustments to the opening balance sheet as of the acquisition date.The calculation of fair value of the assets and liabilities is preliminary and subject to adjustment based on finalization of contractual conditions under the terms of the purchase agreement.The following summarizes the fair value of assets acquired and liabilities assumed at the date of the acquisition. Amount Inventory $ Other current assets Property, plant, and equipment Goodwill Trade name (Indefinite Lived) Trade name (15-year weighted-average useful life) Customer relationships (13-year weighted-average useful life) Technology (10-year weighted-average useful life) Other noncurrent assets Current liabilities ) Deferred tax liability ) Total purchase price $ Goodwill was allocated entirely to our Surgical and Respiratory Care segment and is not deductible for tax purposes. 9 Our total revenues on an unaudited proforma basis, as if the Aspen Surgical acquisition had been consummated at the beginning of our 2012 fiscal year, would have been higher by approximately $28.7 million and $85.9 million for the quarterly and year to date periods ended June 30, 2012.Net income, on an unaudited proforma basis, would have been higher by approximately $1.6 million and $5.3 million for the quarterly and year to date periods ended June 30, 2012 and earnings per diluted share would have been higher by $0.03 and $0.09.The unaudited pro forma results are based on the Company’s historical financial statements and those of the Aspen Surgical business and do not necessarily indicate the results of operations that would have resulted had the acquisition been completed at the beginning of the comparable period presented and are not indicative of the results of operations in future periods. Völker On February 13, 2012, we acquired the Germany-based Völker group (“Völker”).The purchase price for Völker was $80.7 million ($77.0 million net of cash acquired), which was reduced to $76.7 million, resulting from a $4.0 million purchase price adjustment, $1.2 million of which was recorded as a receivable from the seller as of June 30, 2013.The results of Völker are included in the Condensed Consolidated Financial Statements since the date of acquisition. During the fourth quarter of 2012, we made certain adjustments to the opening balance sheet as of the acquisition date as we finalized the purchase price with the seller.During the second quarter of 2013, we made additional adjustments to the opening balance sheet related to the finalization of certain liabilities existing at the date of acquisition.Certain contractual conditions under the terms of the purchase agreement remain open.The following summarizes the revised fair value of assets acquired and liabilities assumed at the date of the acquisition. Amount Goodwill $ Trade name (7-year useful life) Customer relationships (8-year weighted average useful life) Net assets acquired Deferred tax liability ) Total purchase price $ Goodwill is not deductible for tax purposes and was allocated entirely to our International segment. Our total revenues on an unaudited proforma basis, as if the Völker acquisition had been consummated at the beginning of our 2012 fiscal year, would have been higher by approximately $0 million and $49.9 million for the quarterly and year to date periods ended June 30, 2012.The impact to net income and earnings per diluted share on an unaudited proforma basis would not have been significant to our financial results for those periods. 4.Goodwill and Indefinite-Lived Intangible Assets Goodwill The following summarizes goodwill activity: North America Surgical and Respiratory Care International Total Balances at September 30, 2012: Goodwill $ Accumulated impairment losses ) - ) ) Goodwill, net at September 30, 2012 Changes in Goodwill during the period: Goodwill related to acquisitions - ) Currency translation effect - ) ) Balances at June 30, 2013: Goodwill Accumulated impairment losses ) - ) ) Goodwill, net at June 30, 2013 $ 10 As discussed in Note 13, we operate in three reportable business segments.Goodwill impairment testing is performed at the reporting unit level, which is one level below a reportable business segment.We have determined that we have nine reporting units.Goodwill is assigned to reporting units at the date the goodwill is initially recorded and has been reallocated as necessary based on the restructuring of reporting units over time.Once goodwill has been assigned to reporting units, it no longer retains its association with a particular acquisition, and all of the activities within a reporting unit, whether acquired or organically grown, are available to support the value of the goodwill. Testing for impairment must be performed annually, or on an interim basis upon the occurrence of a triggering event or change in circumstances that would more likely than not reduce the fair value of a reporting unit below its carrying amount.The annual evaluation of goodwill performed during the third fiscal quarter of 2013 and 2012 did not result in any impairments. A 10 percent reduction in the fair value of any of our reporting units would not result in an impairment charge. During the first nine months of fiscal 2013, we recorded adjustments to goodwill related to the Aspen Surgical acquisition completed during the fourth quarter of fiscal 2012 and the Völker acquisition completed during the second quarter of fiscal 2012.See Note 3 for further details. Indefinite-lived intangible assets We have various indefinite-lived intangible assets representing trade names with a carrying value of $32.9 million at both June 30, 2013 and September 30, 2012.Testing for impairment must be performed annually, or on an interim basis upon the occurrence of a triggering event or change in circumstances that would more likely than not reduce the fair value of an indefinite-lived intangible asset below its carrying amount.The annual evaluation of indefinite-lived intangible assets performed during the third fiscal quarter of 2013 and 2012 did not result in impairment. 5.Financing Agreements Total debt consists of the following: June 30, 2013 September 30, 2012 Outstanding finance credit lines $ $ Revolving credit facility Term loan current portion Term loan long-term portion Unsecured 7.00% debentures due on February 15, 2024 Unsecured 6.75% debentures due on December 15, 2027 Other Total debt Less current portion of debt Total long-term debt $ $ We have trade finance credit lines and uncommitted letter of credit facilities.These lines are associated with the normal course of business and are not currently, nor have they historically, been of material size to the overall business. Unsecured debentures outstanding at June 30, 2013 have fixed rates of interest.We have deferred gains of approximately $0.8 million included in the preceding table from the termination of previous interest rate swap agreements.The deferred gains are being amortized and recognized as a reduction of interest expense over the remaining term of the related debt through 2024, and as a result, the effective interest rates on that debt have been and will continue to be lower than the stated interest rates. During the fourth quarter of fiscal 2012, we entered into a credit facility.The credit facility provides for revolving loans of up to $500.0 million, plus term loans in the aggregate amount of $200.0 million.The Company may request to increase the revolving loan commitment and the amount of the term loans by up to an additional $250.0 million.All amounts due under the credit facility mature upon expiration on August 24, 2017.The outstanding term loans amortize so that 37.5 percent of the principal will be repaid over the five year term, with the balance due at maturity.The new credit facility replaced in its entirety our previous $500.0 million credit agreement.Borrowings under the revolving credit facility and term loan bear interest at variable rates specified therein, that to date have been under 2.0 percent, and the availability of borrowings is subject to our ability to meet certain specified conditions at the time of borrowing, including compliance with covenants.The covenants, among other things, require us to maintain a ratio of consolidated indebtedness to consolidated EBITDA (each as defined in the credit agreement) of not more than 3.5:1.0 and a ratio of consolidated EBITDA to interest expense of not less than 3.5:1.0.As of June 30, 2013, we had outstanding borrowings of $85.0 million and undrawn letters of credit of $5.8 million under the facility, leaving $409.2 million of borrowing capacity available.We are in compliance with all of our debt covenants as of June 30, 2013. 11 The fair value of our debt is estimated based on the quoted market prices for the same or similar issues or on the current rates offered to us for debt of the same remaining maturities. The book values of our short-term debt instruments approximate fair value.The estimated fair values of our long-term unsecured debentures were $54.6 million and $56.2 million at June 30, 2013 and September 30, 2012, and were based on observable inputs such as quoted prices in markets that are not active. The estimated fair value of our term loan was $190.0 and $197.5 million based on quoted prices for similar liabilities at June 30, 2013 and September 30, 2012. The fair value measurements for both our long-term unsecured debentures and our term loan were classified as Level 2, as described in Note 7. As of June 30, 2013, we had one interest rate swap agreement with a notional amount of $135 million to hedge the variability of cash flows associated with a portion of the term loan variable interest rate payments for the period of January 2014 to August 2017.The interest rate swap has been designated as a cash-flow hedge.The fair value as of June 30, 2013 was nominal.As of September 30, 2012, we did not maintain any interest rate swaps. 6.Retirement and Postretirement Plans We sponsor four defined benefit plans: a master defined benefit retirement plan, a nonqualified supplemental executive defined benefit retirement plan and two defined benefit retirement plans covering employees in Germany and France.Benefits for such plans are based primarily on years of service and the employee’s level of compensation during specific periods of employment.We contribute funds to trusts as necessary to provide for current service and for any unfunded projected future benefit obligation over a reasonable period of time for our funded plans.All of our plans have an annual measurement date of September 30.The following table includes the components of net pension expense for our defined benefit plans. Quarterly Period Ended June 30 Year To Date Period Ended June 30 Service cost $ Interest cost Expected return on plan assets ) Amortization of unrecognized prior service cost, net Amortization of net loss Net pension expense $ We also sponsor a domestic postretirement health care plan that provides health care benefits to qualified retirees and dependents until eligible for Medicare.Annual costs related to the domestic postretirement health care plan are not significant. We have defined contribution savings plans that cover substantially all U.S. employees and certain non-U.S. employees.The general purpose of these plans is to provide additional financial security during retirement by providing employees with an incentive to make regular savings.Company contributions to the plans are based on eligibility and employee contributions.Expense under these plans was $10.3 million and $9.3 million in the year to date periods ended June 30, 2013 and 2012. 7.Fair Value Measurements Fair value measurements are classified and disclosed in one of the following three categories: · Level 1:Financial instruments with unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets and liabilities. · Level 2:Financial instruments with observable inputs other than those included in Level 1 such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. · Level 3:Financial instruments with unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities.Unobservable inputs reflect our own assumptions that market participants would use in pricing the asset or liability (including assumptions about risk).Unobservable inputs shall be developed based on the best information available in the circumstances, which might include our own data. 12 The following table summarizes our financial assets measured at fair value on a recurring basis included in our Condensed Consolidated Balance Sheet, as of June 30, 2013: Fair Value Measurements Quoted Prices in Significant Other Significant Active Markets for Observable Unobservable Identical Assets Inputs Inputs Total (Level 1) (Level 2) (Level 3) Assets: Cash and cash equivalents $ $ $
